DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
Response to Amendment
The amendment of 12/30/2020 has been entered.
Claims 1, 7-8, and 16-17 are amended due to the Applicant's amendment of 12/30/2020.
The rejection of claims 1–8 and 11–20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 12/30/2020.
The rejection of claim 16 under 35 U.S.C. 102(a)(2) as being anticipated by Zeng et al. US-20150349268-A1 ("Zeng") as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 12/30/2020.
The rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Lee et al. WO-2014185598-A1, see English language equivalent US-20150349269-A1 referred to herein ("Lee"), in view of Ma et al. US-20100237334-A1 ("Ma") and Sowinski et al. US-6,824,895-B1 ("Sowinski") as set forth in the previous Office Action is overcome
The rejection of claims 1–8, 11–15, 17–20 under 35 U.S.C. 103 as being unpatentable over Adamovich et al. US-20140374728-A1 ("Adamovich") as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 12/30/2020.  
However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicants' arguments on pages 50-51 of the reply dated 12/30/2020 with respect to the rejections over Zeng et al. US-20150349268-A1 ("Zeng"), Lee et al. WO-2014185598-A1, see English language equivalent US-20150349269-A1 referred to herein ("Lee"), in view of Ma et al. US-20100237334-A1 ("Ma") and Sowinski et al. US-6,824,895-B1 ("Sowinski"), and Adamovich et al. US-20140374728-A1 ("Adamovich") have been fully considered, but they are not persuasive.
Applicant's argument -- Applicant argues on pages 50 of the reply that claim 16 is presently amended to cancel the subject matter of Compound A-206 and therefore, as the Zeng reference no longer discloses every limitation recited in the claim, it no longer anticipates claim 16.
Examiner's response -- Claim 16 did not previously require a first compound other than Compound A-206; however, the claim 16 as amended requires a first compound other than Compound A-206 selected from a group as recited in claim 16 and this limitation is addressed in the new grounds of rejection set forth below.
Applicant's argument -- Applicant argues on pages 50 of the reply that claim 17 is presently amended to cancel the subject matter of Compound B-103 and as such, the prior art no longer collectively discloses every limitation recited in the claim.
Examiner's response -- Claim 17 did not previously require a second compound other than Compound B-103; however, the claim 17 as amended requires a second compound other claim 17 and this limitation is addressed in the new grounds of rejection set forth below.
Applicant's argument -- Applicant argues on pages 51 of the reply that Claim 1 is presently amended so that the definition of RET no longer includes Formulae 7-1 to 7-3 and thus, as presently amended, Formula 1 in claim 1 requires that R11 to R13 are each independently selected from RHT and RET, provided that at least one selected from R11 to R13 is RET, and that RET is now defined so that it not a substituted pyridinyl moiety.  Therefore, the Applicant argues that the prior art no longer discloses all the limitations of the claimed invention.
Examiner's response -- The claims did not previous required that RET is selected from groups represented by Formulae 7-4 to 7-52; however, this is now required by the claims and this limitation is addressed in the new grounds of rejection set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. US-20150349268-A1 ("Zeng").
Regarding claim 16, Zeng teaches an organic light emitting device including an anode, a cathode, and an organic layer, disposed between the anode and the cathode, wherein the organic layer comprises a compound of Formula I (¶ [0033]), as a host compound of an emissive layer (¶ [0034]).  Zeng teaches the compound has the benefits of improving charge injection and transport properties of OLEDs, thus improving overall device performance (¶ [0072]).  Zeng discloses specific examples of the organic light emitting device including Example Device 8 (paragraphs [0154]-[0158]) comprising ITO (anode), a cathode electrode, and an emissive layer, wherein the emissive layer comprises compound HH 
    PNG
    media_image1.png
    254
    444
    media_image1.png
    Greyscale
 (page 72) as a host and compound 32 
    PNG
    media_image2.png
    248
    432
    media_image2.png
    Greyscale
 (page 72) as an co-host (¶ [0158], refers to ¶ [0154]-[0155]), and compound GD 
    PNG
    media_image3.png
    297
    261
    media_image3.png
    Greyscale
 (page 71) as an emissive dopant (¶ [0158], refers to ¶ [0154]-[0155]).
Zeng does not specifically exemplify a device as above wherein the co-host is Compound 53 of Zeng.  However, Zeng teaches specific examples of the compound of Formula I (¶ [0090]) including 
    PNG
    media_image4.png
    337
    414
    media_image4.png
    Greyscale
 (¶ [0090], page 16), 
    PNG
    media_image5.png
    270
    428
    media_image5.png
    Greyscale
 (¶ [0150]), and exemplifies a device comprising Compound 53 (see Example Device 5 (¶ [0156]).
Therefore, given the general formula and teachings of Zeng, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute Compound 32 with Compound 53 of Zheng in Example Device 8, because Zeng teaches the host compound may suitably be Compound 53 and teach specific example comprising Compound 53.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the host in the emissive layer of the device of Zeng and possess the benefits of improving charge injection and transport properties, thus improving overall device performance, as taught by Zeng.  See MPEP 2143.I.(B).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select Compound 53, because it would have been choosing from the compounds of Zeng specifically exemplified in synthesis and devices, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host in the emissive layer of the device of Zeng and possessing the benefits taught by Zeng, as described above.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the compound of Formula I of Zeng having the benefits taught by Zeng as described above in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The Compound 53 of Zeng corresponds to the claimed compound A-216. 
The compound HH of Zeng is a second compound represented by claimed Formula 2 wherein: 
L21 is a C6 arylene group (a phenylene group) and L22 and L23 are not required to be present; 
a21 is 1 and a22 and a23 are not required to be present; 
R21 is RHT and R22 and R23 are not required to be present;
R24 to R26 are each hydrogen;
n21 is 1, and n22 and n23 are each 0; 
the sum of n21, n22, and n23 is 1;
RHT is a group represented by Formula 9;
X91 is a single bond;
X92 is S;
A91 and A92 are each a benzene group;
R91 are each hydrogen and R92 is a phenyl group;
b91 is 3;
b92 is 1; and
Q1 to Q3, Q21 to Q23, and Q31 to Q33 are not required to be present.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. US-20150349268-A1 ("Zeng").
Regarding claim 17, Zeng teaches an organic light emitting device including an anode, a cathode, and an organic layer, disposed between the anode and the cathode, wherein the organic layer comprises a compound of Formula I (¶ [0033]), as a host compound of an emissive layer (¶ [0034]).  Zeng teaches the compound has the benefits of improving charge injection and transport properties of OLEDs, thus improving overall device performance 
    PNG
    media_image1.png
    254
    444
    media_image1.png
    Greyscale
 (page 72) as a host and compound 21 
    PNG
    media_image6.png
    183
    396
    media_image6.png
    Greyscale
 (page 72) as an co-host (¶ [0158], refers to ¶ [0154]-[0155]), and compound GD 
    PNG
    media_image3.png
    297
    261
    media_image3.png
    Greyscale
 (page 71) as an emissive dopant (¶ [0158], refers to ¶ [0154]-[0155]).
Zeng does not specifically exemplify a device as above wherein the host is 
    PNG
    media_image7.png
    223
    320
    media_image7.png
    Greyscale
 of Zeng (page ¶ [0103], page 22).  However, Zeng teaches the 
    PNG
    media_image8.png
    223
    320
    media_image8.png
    Greyscale
 and 
    PNG
    media_image9.png
    232
    337
    media_image9.png
    Greyscale
(page ¶ [0103], page 22), the second of which corresponds to compound HH of Zeng.
Therefore, given the general formula and teachings of Zeng, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute compound HH 
    PNG
    media_image10.png
    232
    337
    media_image10.png
    Greyscale
 with 
    PNG
    media_image8.png
    223
    320
    media_image8.png
    Greyscale
 in Example Device 7, because Zeng teaches the host compound may suitably either of   
    PNG
    media_image8.png
    223
    320
    media_image8.png
    Greyscale
 and 
    PNG
    media_image10.png
    232
    337
    media_image10.png
    Greyscale
.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the host in the emissive layer of the device of Zeng.  See MPEP 2143.I.(B).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select 
    PNG
    media_image8.png
    223
    320
    media_image8.png
    Greyscale
, because it would have been choosing from the list of exemplary host compounds specifically disclosed by Zeng, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host in the emissive layer of the device of Zeng.  One of ordinary skill in the art would have been motivated to produce additional devices comprising host compounds taught by Zeng in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The compound 21 of Zeng 
    PNG
    media_image11.png
    183
    396
    media_image11.png
    Greyscale
 is a first compound represented by claimed Formula 1 wherein: 
L11 is a C6 arylene group (a phenylene group) and L12 and L13 are not required to be present; 
a11 is 1, and a12 and a13 are not required to be present; 
R11 is RET and R12 and R13 are not required to be present;
R14 to R16 are each hydrogen; 
n11 is 1, n12 and n13 are each 0; 
the sum of n11, n12, and n13 is 1;
RHT is not required to be present;
ET is a triazinyl group which is further substituted;
X91 is not required to be present;
X92 is not required to be present;
A91 and A92 are not required to be present;
R91 to R96 are not required to be present;
b91 is not required to be present;
b92 is not required to be present; and
Q1 to Q3, Q21 to Q23, and Q31 to Q33 are not required to be present.
The Compound 
    PNG
    media_image8.png
    223
    320
    media_image8.png
    Greyscale
 of Zeng corresponds to the claimed second compound B-115. 

Claims 1–8, 11–15, and 18–20 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. US-20150349268-A1 ("Zeng") in view of Ma et al. US-20100237334-A1 ("Ma").
Regarding claim 1–8, 11–15, and 18–20, Zeng teaches an organic light emitting device including an anode, a cathode, and an organic layer, disposed between the anode and the cathode, wherein the organic layer comprises a compound of Formula I (¶ [0033]), as a host compound of an emissive layer (¶ [0034]).  Zeng teaches the compound has the benefits of improving charge injection and transport properties of OLEDs, thus improving overall device performance (¶ [0072]).  Zeng discloses specific examples of the organic light emitting device including Example Device 8 (paragraphs [0154]-[0158]) comprising ITO (anode), a cathode electrode, and an emissive layer, wherein the emissive layer comprises compound HH 
    PNG
    media_image1.png
    254
    444
    media_image1.png
    Greyscale
 (page 72) as a host and compound 32 
    PNG
    media_image2.png
    248
    432
    media_image2.png
    Greyscale
 (page 72) as an co-host (¶ [0158], refers to ¶ [0154]-[0155]), and compound GD 
    PNG
    media_image3.png
    297
    261
    media_image3.png
    Greyscale
 (page 71) as an emissive dopant (¶ [0158], refers to ¶ [0154]-[0155]).

Zeng does not specifically exemplify a device as above wherein the host compound HH comprises a dibenzofuranyl moiety instead of a dibenzothiophenyl moiety.  However, Zeng teaches the host can be a triphenylene containing benzo-fused thiophene or benzo-fused furan (¶ [0102]), and teaches the host can be a compound comprising at least one chemical group selected from the group consisting of triphenylene, dibenzothiophene, dibenzofuran, among others (¶ [0103]).
Ma teaches compounds comprising benzo-fused thiophene and/or benzo-fused furan and a triphenylene useful as the host of an emissive layer of an organic light emitting device 
    PNG
    media_image12.png
    312
    420
    media_image12.png
    Greyscale
 (¶ [0046], page 15), wherein X may be S or O (¶ [0016]), which encompasses compound HH of Zeng.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the dibenzothiophenyl moiety with a dibenzofuranyl moiety in the compound HH in Example Device 8 thereby arriving at 
    PNG
    media_image13.png
    312
    420
    media_image13.png
    Greyscale
 wherein X is O, based on the teaching of Ma.  The motivation for doing so would have been to obtain a compound that improves electron stabilization which may improve device stability and efficiency with low voltage, as taught by Ma.

Zeng in view of Ma does not specifically disclose a device as above wherein the co-host is Compound 46 or Compound 47 
    PNG
    media_image14.png
    358
    443
    media_image14.png
    Greyscale
(¶ [0090], page 15, lower right).  However, Zeng teaches specific examples of the compound of Formula I (¶ [0090]) include Compound 32 (¶ [0090], page 15, upper left), Compound 46 and Compound 47 (¶ [0090], page 15, lower right), among others.
Therefore, given the general formula and teachings of Zeng, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute Compound 32 with either Compound 46 or 47 of Zheng in modified Example Device 8, because Zeng teaches the host compound may suitably be Compound 46 or Compound 47.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the host in the emissive layer of the device of Zeng and possess the benefits of improving charge injection and transport properties, thus improving overall device performance, as taught by Zeng.  See MPEP 2143.I.(B).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select either Compound 46 or Compound 47, because it would have been choosing from the compounds of Zeng specifically exemplified, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host in the emissive layer of the device of Zeng and possessing the benefits taught by Zeng, as described above.  One of ordinary skill in the art 

Zeng in view of Ma does not specifically disclose a device as above wherein, in the co-host Compound 46 or Compound 47, L1 of Formula I of Zeng is a benzene group instead of a direct bond.  However, Zeng teaches that L1 may be a direct bond or a benzene group (¶ [0077], ¶ [0086]), among others, and exemplifies compounds of Formula I wherein L1 is a benzene including at least Compounds 19–22 (¶ [0090], page 13), Compounds 23–25 (¶ [0090], page 14).
Therefore, given the general formula and teachings of Zeng, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the direct bond L1 in Compound 46 or Compound 47 with a benzene group, because Zeng teaches the variable may suitably be selected as a benzene group.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the host in the emissive layer of the device of Zeng and possess the benefits of improving charge injection and transport properties, thus improving overall device performance, as taught by Zeng.  See MPEP 2143.I.(B).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select a benzene group, because it would have been choosing from the list of L1 groups specifically recited by Zeng and shown in exemplified compounds, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host in the emissive layer of the device of Zeng and possessing the benefits taught by Zeng, as described above.  One of ordinary skill in 
The modified co-host Compounds 46 and 47 are 
    PNG
    media_image15.png
    415
    706
    media_image15.png
    Greyscale
 wherein X is O, S, respectively.

The modified device of Zeng in view of Ma meets the limitations of claims 1–8, 11–15, and 18–20.

The modified Compounds 46 and 47 of Zeng are each a first compound represented by claimed Formula 1, Formula 1-1, and Formula 1-11 wherein: 
L11 is a C6 arylene group (a phenylene group) and L12 and L13 are not required to be present; 
L21 to L23 are not required to be present;
a11 is 1 and a12, a13, and a12 to a23 are not required to be present; 
R11 is RET and R12 and R13 are not required to be present;
R21 to R23 are not required to be present;
14 to R16 are each hydrogen; 
R24 to R26 are not required to be present;
n11 is 1, n12 and n13 are each 0, and n21 to n23 are not required to be present; 
the sum of n11, n12, and n13 is 1;
the sum of n21, n22, and n23 is not required to be present;
RHT is not required to be present;
RET is a group represented by Formula 7-9;
R71 is a phenyl group substituted with a group represented by Formula 10-4 or Formula 10-8 and R72 is a phenyl group;
such that (i) in Formula 7-1 exactly one of R71 is a group represented by Formula 10-4 or Formula 10-8;
b71 is not required to be present;
b72 is not required to be present;
b73 is not required to be present;
b74 is not required to be present;
b75 is not required to be present;
Q21 to Q23 and Q31 to Q33 are not required to be present;
X91 is not required to be present;
X92 is not required to be present;
A91 and A92 are not required to be present;
R91 to R96 are not required to be present;
b91 is not required to be present;
b92 is not required to be present; and
Q1 to Q3, Q21 to Q23, and Q31 to Q33
The modified compound of Zeng in view of Ma, 
    PNG
    media_image13.png
    312
    420
    media_image13.png
    Greyscale
 wherein X is O, is a second compound a second compound represented by claimed Formula 2, Formula 2-1, and Formula 2-11 wherein: 
L11 to L13 are not required to be present;
L21 is a C6 arylene group (a phenylene group) and L22 and L23 are not required to be present; 
a11 to a13 are not required to be present, and a21 is 1 and a22 and a23 are not required to be present; 
R11 to R13 are not required to be present;
R21 is RHT and R22 and R23 are not required to be present;
R14 to R16 are not required to be present; 
R24 to R26 are each hydrogen;
n11 to n13 are not required to be present, n21 is 1, and n22 and n23 are each 0; 
the sum of n11, n12, and n13 is not required to be present;
the sum of n21, n22, and n23 is 1;
RHT is a group represented by Formula 9;
RET is not required to be present;
X91 is a single bond;
X92 is O;
A91 and A92 are each a benzene group;
91 is hydrogen and R92 is a phenyl group, and R93 to R96 are not required to be present;
b91 is 3;
b92 is 1; and
Q1 to Q3, Q21 to Q23, and Q31 to Q33 are not required to be present.
The compound GD, 
    PNG
    media_image3.png
    297
    261
    media_image3.png
    Greyscale
is an organometallic complex represented by Formula 401 wherein: 
M is iridium (Ir); 
L401 is a ligand represented by Formula 402, and xc1 is 2; 
L402 is an organic ligand, and xc2 is 1; 
X401 is carbon, X402 is nitrogen, and X403, and X404 are each carbon; 
X401 and X403 are linked via a double bond and X402 and X404 are linked via a single bond; 
A401 is a C6 carbocyclic group (a benzene group) and A402 is a C5 heterocyclic group (a pyridine group); 
X405 is a single bond; 
X406 is a single bond; 
R401 and R402 are each hydrogen; 
xc11 and xc12 are each 4; and
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                                                                                                                                                        /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
/E.M.D./Examiner, Art Unit 1786